Citation Nr: 1142531	
Decision Date: 11/17/11    Archive Date: 11/30/11

DOCKET NO.  08-24 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for headaches, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1965 to July 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  In July 2010, the Board remanded the case to allow the Agency of Original Jurisdiction (AOJ) to schedule the Veteran for a hearing.  Board hearings were held in January 2011 and May 2011.  Transcripts of the hearing testimony are in the claims file.

When testimony has been given before two different Veterans Law Judges, a panel decision of not less than three members of the Board must be issued.  38 U.S.C.A. § 7102 (West 2002).  The Board must provide to the claimant an opportunity for a hearing before every member of the three-member panel who will ultimately decide his appeal.  Arneson v. Shinseki, 24 Vet. App. 379 (2011); 38 U.S.C. §§ 7102, 7107 (West 2002); 38 C.F.R. § 20.707 (2011).  The Veteran was provided with notice that he could have a hearing before a third Veterans Law Judge, however in an August 2011 statement, the Veteran waived his right to appear at an additional hearing.  As such, the Board will move to decide the Veteran's appeal with the evidence of record.

The issue of entitlement to service connection for headaches, to include as secondary to a service-connected disability, is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


REMAND

The Veteran claims that his headaches were caused or aggravated by his service-connected disabilities, which include nephropathy with hypertension, type II diabetes mellitus, an adjustment disorder with a depressed and anxious mood, peripheral neuropathy of the right and left lower extremities, central posterior subcapsular cataracts of both eyes, and erectile dysfunction.
The Veteran was afforded a VA examination in May 2008.  The examiner determined that the Veteran's headaches were not a residual complication of his service-connected diabetes and were not worsened or aggravated by diabetes.  The examiner did not provide a rationale for his conclusion. 

The Veteran was afforded another VA examination in July 2009 and the examiner determined that the Veteran's service-connected nephropathy, neuropathy, and erectile dysfunction played no part in his headaches.  Ultimately, the examiner determined that it was less likely than not that his headaches were caused or aggravated by his service-connected disabilities, which were identified as diabetes, diabetic problems, nephropathy, neuropathy and erectile dysfunction.  The impact of his service-connected psychiatric disorder was not considered.  A rationale for the opinion was not provided. 

A September 2010 VA examination report reflects the opinion that it was less likely than not that the Veteran's headaches were caused by or related to his service-connected mood disorder or hypertension.  It was noted that a July 2010 VA treatment record reflected that headaches were probably related to mycophenolate/liver transplant.  (This record is not on file, but will be obtained pursuant to this remand.) The opinion was not based on a physical evaluation of the Veteran but a claims file review.  The Veteran indicated that he consulted with the physician over the phone, but also expressed concern that the examination opinion may have been inadequate as he was driving down the interstate when fielding questions from the examiner.  See January 2011 Board hearing transcript. The examiner did not give a rationale for this opinion.  

A February 2011 private opinion from Dr. Jirovec reflects that the Veteran's headaches were more likely than not related to his service-connected hypertension and diabetes.  His rationale was that there was a direct association between the Veteran's headaches and his blood pressure and blood sugars, especially when such levels were running high.  Dr. Jirovec indicated he had reviewed the Veteran's history and performed a physical examination.  He does not, however, cite to any corroborative evidence in the record reflecting instances of high blood pressure and glucose levels and headaches.  Significantly, he did not provide an opinion as to why higher blood sugar or blood pressure would cause or aggravate the Veteran's headaches.

"Once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided."  Barr v. Nicholson, 21 Vet. App. 303, 311(2007).  Thus, to satisfy VA's duty to assist with respect to this claim, the Board finds that a remand is warranted in order to afford the Veteran another VA examination.  38 U.S.C.A. §§ 5107(a), 5103A; 38 C.F.R. § 3.159. 

The Board notes that the most recent VA treatment records in the claims file are from March 2010.  On remand, the RO should make efforts to obtain all outstanding treatment records at any VA treatment facility from March 2010 through the present.

Accordingly, the case is REMANDED for the following action:

1. Obtain all of the Veteran's outstanding VA treatment records for the period from March 2010 through the present.  All information which is not duplicative of evidence already received should be associated with the claims file.  If the AOJ is unable to obtain any of the relevant records sought, it shall notify the Veteran that it has been unable to obtain such records by identifying the specific records not obtained, explaining the efforts used to obtain those records, and describing any further action to be taken with respect to the claim. 

2.	Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his headaches.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  Any necessary medical testing should be accomplished.  After reviewing the record and examining the Veteran, the examiner(s) should offer the following opinions:

Whether it is at least as likely as not that the Veteran's headaches are proximately due to, or chronically worsened by any of his service-connected disabilities, to include diabetes, hypertension, nephropathy, neuropathy of the lower extremities, adjustment disorder, cataracts, or erectile dysfunction.  

	It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  If the examiner cannot provide an opinion without resorting to speculation, it must be so stated.  A complete rationale for all opinions must be provided.  Conflicting evidence on file should be reconciled. The report prepared must be typed.

3.	The medical report must be reviewed by the AMC/RO to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AMC/RO must implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

4.	After completing the above, and any other development deemed necessary, the AOJ should readjudicate the claim on appeal.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case (SSOC) which discusses all the evidence submitted since the issuance of the January 2010 SSOC to include the February 2011 opinion of Dr. Jirovec, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

__________________________                        	____________________________
            K. PARAKKAL			JOY A. MCDONALD 
        Veterans Law Judge,			 Veterans Law Judge,
     Board of Veterans' Appeals		       Board of Veterans' Appeals

____________________________
MARK W. GREENSTREET
Veterans Law Judge,
Board of Veterans' Appeals


